Citation Nr: 0629903	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  93-12 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased initial evaluation for 
degenerative disc disease L5-S1, currently rated as 20 
percent disabling.

2.  Entitlement to an increased initial (compensable) 
evaluation for bilateral radiculopathy of the lower 
extremities.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Ward, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to November 
1978 and from October 1990 to March 1992.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

In August 1993, the veteran testified before a hearing 
officer at the RO. A transcript of that hearing has been 
associated with the claims folder. 

The case was twice remanded in October 2002 and June 2003 for 
further development. The Board concludes that another Remand 
is needed based on the development developed in the prior 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On his June 2004 neurological examination, the veteran 
reported a grant of Social Security Administration (SSA) 
disability benefits on several bases including his low back. 
The RO should obtain the SSA determination and all records 
that formed the basis for granting the appellant's disability 
claim. Although SSA disability decisions are not controlling 
for VA purposes, they are pertinent to the adjudication of a 
claim for VA benefits. Collier v. Derwinski, 1 Vet. App. 413 
(1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Additionally, the Board notes that in a November 2004 rating 
decision, the RO granted service connection for lumbar 
radiculopathy of bilateral lower extremities as secondary to 
the service-connected degenerative disc disease of L5-S1, and 
assigned a noncompensable evaluation effective from July 21, 
2004. These matters were included in supplemental statement 
of the case.  In a VA Form 1-646, Statement of Accredited 
Representation in Appealed Case dated in June 2005, the 
veteran raised the issue of the assigned noncompensable 
evaluations for radiculopathy. This will be taken to be a 
timely notice of disagreement and as the matter is otherwise 
in need of development, the case can be put on the proper 
legal basis with regard to this issue.  To date, the 
appellant has not been provided a statement of the case in 
response to his notice of disagreement on this issue. 
Consequently, a remand is required for issuance of a 
statement of the case. See Manlicon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should undertake to provide all 
appropriate notice as required by current 
law as appropriate.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). 

2.  The veteran should be provided a 
statement of the case in response to his 
notice of disagreement with the November 
2004 rating decision relating to evaluation 
of bilateral radiculopathy.  The veteran 
should also be informed of the requirements 
to perfect an appeal with respect to this 
issue.  If a substantive appeal is not 
submitted, there is no jurisdiction of this 
issue to the Board.

3.  The RO should, with the appellant's 
assistance as needed, obtain copies of 
underlying records used by Social Security 
Administration in determining eligibility 
to disability and a copy of the award 
decision. If, for some reason, the records 
cannot be obtained, documentation of the 
reason and the attempts made should be set 
out. The RO should also undertake any 
other development it determines to be 
warranted.

4.  When all indicated development has been 
completed, the RO should readjudicate the 
veteran's claim based on a de novo review 
of all pertinent evidence under the 
applicable former and revised rating 
criteria as appropriate.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue 
a Supplemental Statement of the Case, as 
indicated, and afford the veteran and his 
representative the requisite opportunity to 
respond. Thereafter, the case should be 
returned to the Board for further appellate 
consideration, if otherwise in order. 

The Board intimates no opinion as to the ultimate outcome of 
this case. The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



